EXHIBIT 10.3



ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR LAKESIDE, LLC, a Delaware limited liability
company (“Assignee”), all of Assignor’s rights and obligations under and in
regard to that certain Purchase and Sale Agreement and Joint Escrow Instructions
dated June 29, 2015, (as may have been amended or may hereafter be amended, the
“Purchase Agreement”), between AP WP Lake REIT LLC, a Delaware limited liability
company (“Seller”) and Assignor for the purchase and sale of that certain real
property located in Coppell, Texas, as more particularly described in Exhibit A
attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)



Assignment of PSA
1
 

    

--------------------------------------------------------------------------------



WITNESS THE EXECUTION HEREOF, as of this 7th day of October, 2015.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:
 
/s/ Ana Marie del Rio
 
 
Ana Marie del Rio, Vice President

                    
ASSIGNEE:


STAR LAKESIDE, LLC
a Delaware limited liability company


By:     Steadfast Apartment Advisor, LLC,
a Delaware limited liability         
company, its Manager
                                                
By:
 
/s/ Kevin J. Keating
 
 
Kevin J. Keating, Treasurer






                            

















Assignment of PSA
2
 

    

--------------------------------------------------------------------------------



Exhibit A


DESCRIPTION OF THE LAND


[assignmentofpsalakesi_image1.gif]

Assignment of PSA
3
 

    